Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 29, 2021

                                           No. 04-21-00467-CV

                                IN RE SOUTH TEXAS COOP, INC.,
                                           Relator

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On October 27, 2021, Relator filed a petition for writ of mandamus. Relator also filed an
emergency motion to stay the trial set for November 1, 2021, pending final resolution of the
petition for writ of mandamus. On October 28, 2021, Real Party in Interest filed a response.
        Having considered the petition, the record, and the response, we conclude Relator is not
entitled to the relief sought. Relator’s emergency motion to stay and its petition for writ of
mandamus are denied. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on October 29, 2021.


                                                           _________________________________
                                                           Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2021.



                                                           ___________________________________
                                                           MICHAEL A. CRUZ, Clerk of Court



1
 This proceeding arises out of Cause No. 18-09-00349CVF, styled South Texas Electric Coop, Inc. v. Frio County
Appraisal District, pending in the 81st Judicial District Court, Frio County, Texas, the Honorable Lynn Ellison
presiding.